EXHIBIT 10.45
SEABRIGHT INSURANCE COMPANY


Amendment to Employment Offer Letter Agreement
Neal Fuller




February 21, 2012




Mr. Neal Fuller
1141 Edmonds Street
Edmonds, WA 98020


Re.           Amendment to Employment Offer Letter Agreement


Dear Neal:


You have previously entered into an offer letter agreement with SeaBright
Insurance Company, a subsidiary of SeaBright Insurance Holdings, Inc.
(collectively, “SeaBright”) on August 25, 2012 (the “Agreement”) pursuant to
which you may become entitled to severance benefits from the Company under
certain circumstances.  In light of recent changes in federal tax law regarding
nonqualified deferred compensation, which may potentially cover the severance
benefits under the Agreement, the Company is proposing this amendment to the
provisions of the Agreement to ensure compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations and other official guidance promulgated thereunder.


If the provisions of this amendment (as set forth below) are acceptable to you,
please sign and date one copy of this amendment in the space provided at the end
of this letter and return the same to Gene Gerrard,  Associate Vice President,
Human Resources,  for the Company’s records.


CODE SECTION 409A AMENDMENT
 
The Agreement is hereby amended by adding the following provisions at the end
thereof to read in full as follows:
“Code Section 409A Compliance:
The intent of the parties is that payments and benefits hereunder comply with
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this letter shall be interpreted to be in compliance
therewith.  To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to you and SeaBright of the applicable provision without
violating the provisions of Code Section 409A.  In no event whatsoever shall
SeaBright be liable for any additional tax, interest or penalty that may be
imposed on you by Code Section 409A or damages for failing to comply with Code
Section 409A.
 
 
 

--------------------------------------------------------------------------------

 
A termination of employment shall not be deemed to have occurred for purposes of
any provision hereof providing for the payment of any amount or benefit upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from
service.”  Notwithstanding any other payment schedule provided herein to the
contrary, if you are deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made on the
date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service,” and (B) the date of
your death, to the extent required under Code Section 409A.  Upon the expiration
of the foregoing delay period, all payments and benefits delayed pursuant to
this paragraph (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
you in a lump sum, and all remaining payments and benefits due hereunder shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
To the extent that any expense reimbursement or in-kind benefit under this
letter constitutes “non-qualified deferred compensation” for purposes of Code
Section 409A, (i) such expense or other reimbursement hereunder shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by you, (ii) any right to reimbursement or in-kind
benefits will not be subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.  Any gross-up payment, if applicable, payable hereunder shall be
paid by SeaBright no later than the last day of the taxable year next following
the taxable year in which you remit the related taxes.
For purposes of Code Section 409A, your right to receive installment payments
pursuant to this letter shall be treated as a right to receive a series of
separate and distinct payments.  The severance benefits payable hereunder shall
be paid in accordance with SeaBright’s payroll practices as in effect upon the
date of termination, but no less frequently than monthly.
Notwithstanding any other provision of this letter to the contrary, in no event
shall any payment hereunder that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.”


 
 

--------------------------------------------------------------------------------

 
Except as specifically modified herein, the Agreement will remain in full force
and effect in accordance with all of the terms and conditions thereof.


Very truly yours,


SEABRIGHT INSURANCE COMPANY




By:                                                                


Name:                                                               


Title:                                                             




AGREED AND ACCEPTED:






_____________________________
Signature


Date:  February 21, 2012

